DISSENTING OPINION
To the Honorable Chief Justice and Justices of the Supreme Court of Pennsylvania:
O’CONNOR, Member,
December 15,2004 — While I agree with the findings of fact in the above matter, I respectfully dissent from the recommendation of the majority for a two-year suspension and would instead recommend a three-year suspension as recommended by the Hearing Committee.
The numerous charges, violations of the law, lack of candor and continued reluctance to comply with the Rules of Disciplinary Enforcement and Professional Conduct suggest a much more serious problem exists.
Had this been an isolated incident or even a few incidents over a short period of time I might agree with the majority; but that is not the case here, as we are dealing with three consolidated petitions.
The respondent shows a history of problems beginning in 1986 with numerous serious situations from 1995 to 2002. In addition to the numerous criminal convictions, the respondent filed a false affidavit, failed to report for a jail term, has been found by the Hearing Committee to be less than truthful, and also has exhibited no remorse for his misconduct.
A suspension of three years is much more appropriate and I would recommend the same.
ORDER
And now, May 13, 2005, upon consideration of the report and recommendations of the Disciplinary Board and dissenting opinion dated December 15, 2004, the petition for review and response thereto and motion to dismiss with prejudice and response thereto, the motion *437to dismiss with prejudice is dismissed as moot, and it is hereby ordered that Mark Eugene Johnston be, and he is suspended from the bar of this Commonwealth for a period of three years, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.
It is further ordered that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.